 In theMatter Of OKLAHOMA TIRE &SUPPLY COMPANYandINTER-NATIONAL BROTHERHOOD OF TEAMSTERS,'CHAUFFEURS,WAREHOUSE-MEN & HELPERSOF AMERICA, LOCAL No 523.In the Matter Of OKLAHOMA TIRE &'SUPPLY COMPANYandAMERICANFEDERATION OF OFFICE EMPLOYEES INTERNATIONAL COUNCIL, LOCALUNION No. 22071Cases Nos C-22,59and C-2,33, respeetavely-DecidedJuly 2, 1912Jurisdiction:automobilesuppliesvvholesahngand ietailing industrySettlement:stipulation providing for-compliance with the ActRemedial Orders-entered on stipulationMr. Elmer P. Davis,for the Board.Mr. Floyd L. RheamandMr SamuelH. Minsky,ofTulsa, Okla,for the respondentMr. Jess W. CaldwellandMr Hugh DSpinks.of Tulsa, Okla.for the Unions.Miss Melvern R Krelow,of counsel to the BoardDECISIONANDORDERSTATEMENT OF THE CASEUpon charges filed by International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, Local No 523,and by American Federation of Office Employees International Coun-cil,Local Union No 22071, herein called the Unions, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Sixteenth Region (Fort Worth, Texas), issued itscomplaint dated May 28, 1942, against Oklahoma Tire & SupplyCompany, Tulsa, Oklahoma, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section8 (1) and (3) and Section 2 (6) and (7) of the National Labor Re-lations Act, 49 Stat 449, herein called the Act.Copies of the com-plaint accompanied by a notice of hearing were duly served upon therespondent and the Unions.42NLRB,No36 OKLAHOMA TIRE & SUPPLYCOMPANY7Concerning the unfair labor practices, the complaint alleged, in sub-stance, that the respondent (1) fi om on or about July 25, 1941, madedisparaging and belittling iemaiks about the Unions, or one of them;interrogated its employees concerning their union affiliation; stated,in substance, that it felt that the "boys" were doing it "wrong" byjoining the Unions; inquned concerning the extent of organizationand activities of the Unions; suggested that its employees go to theCompany lather than the Unions, or one of them, for assistance,inquired about and concerning the identity of the organizers of theUnions, threatened and warned its employees to refrain from as-sisting, becoming members of, or remaining members of-the Unions;on or about August 21, 1941, published an article which was dis-couraging, threatening, and belittling to the members of the Unions,or one of them; (2) discouraged membership in the Unions by dis-charging on or about July 28, 1941, W C Sneed, Jr and J. D Dunn,and thereafter refused to reinstate J. D Dunn, because they, andeach of them, joined and assisted the Unions, or engaged in otherconceited activities for the purposes of collective bargaining or othermutual aid or protection, (3) on or about September 19, 1941, causedto be written a letter over the signature of J. D. Dunn withdrawing,or purpoiting to withdraw, charges against the respondent withoutthe knowledge, consent or approval of the Unions, or of the Board;(4) on or about September 24, 1941, reinstated W C Sneed, Jr,but on the same day caused a letter to be written over the signatureof the said W C Sneed, Jr, ww itlidi awing, or purporting to with-draw, charges against said respondent, and on or about -the samedate, caused W C Sneed, Jr, by thieats, coercion, and intimidationto entei into a so-called "Settlement Agreement" without the knowl-edge, consent, or approval of the Union, or of the Board, and (5) bythe foregoing acts inter fei ed , with, resti aired and coei ced its em-ployees in the exercise of the rights guaianteed in Section 7 of theActTheteaftei, the respondent filed its answer to the complaint whichdenied that the respondent had engaged in the alleged unfair laborpractices and set forth certain affirmative defensesPursuant to notice, a hearing was held on June 11, 1942, at Tulsa,Oklahoma, before James C Batten, the Trial Examiner duly desig-nated by the Chief Trial ExaminerThe Board and the respondentwere represented and participated in the hearing iAfter the closeof the hearing, the iespondent and counsel for the Board enteredinto a stipulation, filed June 13, 1942, in settlement of the case, sub-ject to the approval of the' BoardThis stipulation provides asfollows1Although the Unions were seived with notice,they did not appear at the hearing 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is hereby stipulated and agreed by and between OklahomaTire & Supply Company, hereinafter called Respondent, andElmer P Davis, Attorney, National Labor Relations Board, that:1.Upon charges filed by the AMERICAN FEDERATIONOF OFFICE EMPLOYEES INTERNATIONAL COUNCIL,LOCAL UNION NO 22071, and INTERNATIONAL BROTH-ERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN & HELPERS OF AMERICA, LOCAL UNIONNO 523, hereinafter called the Unions, the National Labor Re-lationsBoaid, hereinafter called the Boaid, by the RegionalDirector for the SIXTEENTH REGION, acting pursuant toauthority granted in Section 10 (B) of the National Labor Re-lationsAct, 49 Stat 449, hereinafter called the Act, and pur-suant to Article 2, Section 5, and Article 4, Section 1 of theNational Labor Relations Board iules and regulations, SeiiesTwo, as amended, the Board having entered its oidei consoli-dating the cases for purposes of hearing, duly issued a com-plaint and notice of heaiing thereon on May 28, 1942, againstthe RespondentThe Respondent and the Board were present,represented by counsel on the day of the hearing, but the charg-ing unions having been duly served with the complaint and no-tice of hearing by iegistered mail, appeaied not2The Respondent, Oklahoma Tire & Supply Company, is aDelaware corporation, having permits to do business within theStates of Oklahoma, Kansas, Missouri and Arkansas3The Respondent is engaged in the business of wholesalingand retailing automobile supplies, electrical appliances, sportinggoods, and related goods and merchandise4. In effecting the sale and distiibution of the goods and mer-chandise referred to in Paragraph 3 above, the Respondent ownsand operates 48 retail stores within the States of Oklahoma,Kansas, Missouri, and Arkansas, and a warehouse in the City ofTulsa, Oklahoma, from which warehouse said goods and mer-chandise are distributed to its various stores within the statesabove mentioned5 In addition to the 48 retail stores above referred to, theRespondent has a working agreement with what is known as theOklahoma Tire & Supply Company Associated Stores, whichstores buy all or substantially all of the goods and merchandisesold by them from the Oklahoma Tire & Supply Company, andsaid goods and merchandise are distributed from the warehouseof the Respondent in Tulsa, OklahomaThere are 55 associatedstores. OKLAHOMA TIRE & SUPPLYCOMPANY6During the year 1940, the Respondent purchased goods andmerchandise above referred to valued at approximately $2,285,000,eighty per cent of which was purchased in states other than theState of Oklahoma, from which distribution was made to itsvarious stores and associated stores in the manner above set forthDuring the year 1940, the Respondent sold goods and mer-chandise through its 48 retail stores valued at approximately$3,675,000, and sold within the same year goods and merchandiseto its associated stores valued at approximately $390,000, all ofwhich represents the approximate normal business of the Re-spondent and associated stores from year to year, including theyear 1941 and the year 1942 up to and including June 1.7The Respondent admits that it is engaged in "commerce"and that its business affects "commerce" within the meaning ofSection 2, subsections (6) and (7), of the National Labor Rela-tions Act8 It is further stipulated by the Respondent that all motionsfiled by it may be considered as withdrawn upon the approvalof this Stipulation by the Board and all parties hereto expresslywaive further pleadings, their right to further hearing hereinand to the making of findings of fact and conclusions of lawby the Boaid as set forth in Section 10 (B) and (C) of the Act.9The complaint, notice of hearing, the charges filed by theUnion herein, the order of the Board consolidating the casesfor purposes of heai ing, the answer, and all exhibits thereto, ofthe Respondent, together with this Stipulation, shall constitutethe entire record in the case, and may be filed with the ChiefTi ial Examiner of the National Labor Relations Board10. It is stipulated that the Respondent is not by anythingcontained herein admitting or acknowledging having indulgedor committed any unfair labor practice of any nature whatso-ever.11 I This Stipulation is subject to the approval of NationalLabor Relations Board and upon appioval the Board may enteran order to the following effecta.The Respondent, its officers, agents, successors and assignsshall refrain' from(1) Interrogating its employees concerning or about theirunion affiliation or activities in behalf of any union;(2)Suggesting to its employees that they should go to thecompany rather than to the Unions;(3)Making inquiries about of concerning the identity of theorganizers of any unions; 10DECISIONS OF NATIONALLABOR RELATIONS BOARD(4)Threatening or warning its employees to refrain fromassisting, becoming members of or remaining members of saidunions;(5)Discouragingmembership in the INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN & HELPERS OF AMERICA and theAMERICAN FEDERATION OF OFFICE EMPLOYEESINTERNATIONAL COUNCIL or any other labor organizationof its employees by discharging or refusing to reinstate any ofits employees or in any other manner discriminating in regardto their hire or tenure of employment, or any term or conditionof their employment;(6) In any other manner interfering with, restraining or co-ercing employees in the exercise of their right to set up organi-zations, to form, join or assist labor organizations, to bargaincollectively through representatives of their"own choosing and toengage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection as guaranteed in Sec-tion 7 of the National Labor Relations Act-II.The Respondent, its officers, agents, successors and assignsshall take the following affirmative action which will effectuatea.Offer toW C. Sneed, Jr., and J. D. Dunn immediate andfull reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority and other rightsand privileges.b.Make whole J D Dunn for any loss of pay he may have suf-fered by reason of his discharge by payment to him of the sumof $11100cPost immediately in a conspicuous place at its warehousein, Tulsa, Oklahoma, and maintain for a period of at least sixty(60) consecutive days from the date of posting a notice to itsemployees in the following form."NOTICE TO EMPLOYEES OF THE OKLAHOMA TIRE& SUPPLY COMPANY"The Oklahoma Tire & Supply Company will refrain from :1Interrogating its employees concerning or about their unionaffiliation or activities in behalf of any union,2.Suggesting to its employees that they should go to the com-pany rather than to the Unions;3.Making inquiries about or concerning'the identity of theorganizersof anyunions;4.Threatening or warning its employees to refrain from assist-ing, becoming members of or remaining members of said unions; OKLAHOMA TIRE& SUPPLY COMPANY115Discouragingmembership in the INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN & HELPERS OF AMERICA and theAMERICAN FEDERATION OF OFFICE EMPLOYEESINTERNATIONAL COUNCIL or any other labor organizationof its employees by discharging or refusing to reinstate any ofits employees or in any other manner disciiminating in regardto their hire or tenure of employment, or any term or conditionof their employment;6 In any other manner interfering with, restraining or coerc-ing employees in the exercise of their right to set up organiza-tions, to form, join or assist labor organizations, to bargaincollectivelythrough representatives of their own choosingand to engage in concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection as guaranteedin Section 7 of the National Labor Relations Act.OKLAHOMA TIRE & SUPPLY COMPANY?By: -----------------------------,President.d Notify the Regional Director for the Sixteenth Region inwriting within, ten (10) days fiom the date of this order of thesteps the Respondent has taken to comply herewith.12 It is further stipulated and agreed that the Tenth CircuitCourt of Appeals of the United States may upon application bythe Board enter its decree enforcing the order of the Board inthe form above set forth and the Respondent hereby waives itsrights to contest the entry of any such decree and its right toreceive notice of the filing of an application for the entry of suchdecree.13This Stipulation contains the entire agreement between theparties hereto.On June 22, 1942, the Board issued its order approving the abovestipulation, making it a part of the record in the case, and pursuantto Article II, Section 36, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, transferred the proceedingto the Board for the purpose of entry of a Decision and Order by theBoard pursuant to the provisions of the stipulation.Upon the basis of the above stipulation and the entire record in thecase, the Board make the followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTOklahoma Tire & Supply Company, a Delaware corporation hav-ing permits to do business within the States of Oklahoma, Kansas. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDMissouri, and Arkansas, is engaged in the business of wholesalingand retailing automobile supplies, electric appliances, sporting goods,and related goods and merchandise - The iespondent owns and oper-ates 48 retail stores -within the States of Oklahoma, Kansas, Missouri,and Arkansas, and a warehouse in the city of Tulsa, Oklahoma, fromwhich warehouse said goods and merchandise aie distributed to itsvarious stores within the States above mentionedIn addition to the48 retail stores iespondent has a woiking agieement with what isknown as the Oklahoma Tiie and Supply Company Associated Stoles,which stores buy all, of substantially all, of the goods and merchan-dise^ sold by them from the respondent and said goods and meichan-dise are distributed fiom the warehouse of the iespondent in Tulsa,OklahomaThere aie 55 associated storesDuring 1940,, the ie-spondent purchased goods and merchandise valued at approximately$2,285,000, of which 80 percent was purchased in States other thanthe State of Oklahoma, from which distribution was made to itsvarious stores and associated stoies in the mannei above set forthDuring the same period, the respondent sold goods and meichandisethrough its 48 retail stoies valued at approximately $3,675.000, andsold within the same year goods and meichandise to its associatedstores valued at appioximately $390,000, all of which represents theapproximately noimal business of the respondent, and associatedstores from year to year, including the year 1941 and the year 1942,up to and including June 1The respondent admits that it is engaged in coinmeice within themeaning of the ActWe find that the above-desciibed operations constitute a continu-ous flow of trade, traffic, and coinmeice among the seveial StatesORDERUpon the basis of the above findings of fact, stipulation and theentire recoid in the case, and pursuant to Section 10 (c) of the Na-tionalLabor Relations Act, the National Labor Relations Boardhereby orders that the Oklahoma Tire & Supply Company, Tulsa,Oklahoma, its officeis, agents, successors, and assigns shall1Refrain from(a) Interrogating its employees concerning or about their unionaffiliation or activities in behalf-of any union;(b) Suggesting to its employees that they should go to the com-pany rather than to the Unions;(c)Making inquiries about or concerning the identity of the of -ganizers of any unions;(d)Threatening or warning its employees to refrain from assist-ing, becoming members of or remaining members of said unions; OKLAHOMA TIRE & SUPPLY COMPANY13(e)Discouragingmember ship in the INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN & HELPERS OF AMERICA and the AMERICANFEDERATION OF OFFICE EMPLOYEES INTERNATIONALCOUNCIL of any other labor oigamzation of its employees by dis-chaiging oI iefusing to ieinstate any of its employees or in any othermanner (discriminating in iegaid to their hue or tenure of employ-ment of any terns or condition of their employment,(f) In any other manner interfering w ith, restraining or coercingemployees in the exercise of their right to set up oiganizations, toform, loin or assist labor organizations, to baigain collectivelythrough representatives of their own choosing and to engage in con-certed activities for the puiposes of collective bargaining or othermutual aid or protection as guaianteed in Section 7 of the NationalLabor Relations Act2Take the following affirmative action to effectuate the policiesof the National Labor Relations Act(a)Offer toW C Sneed Ji , and J D Dunn immediate andfull ieinstatement to then foimer or substantially equivalent posi-tions,without piejuclice to then senioiity and otliet rights andpi ivileges ,(b)Make whole J D Dunn foi any loss of pay lie may havesuffered by season of his discharge by payment to him of the sum of$111.00,(c)Post immediately in a conspicuous place at its warehouse inTulsa, Oklahoma, and maintain foi a peilod of at least sixty (60)consecutive days from the (late of posting a notice to its employeesin the following foam"NOTICE TO EMPLOYEES OF THE OKLAHOMA TIRESUPPLY COMPANY"The Oklalionia Tiie R Supply Company,will iefi ain from1Inteiiogating its employees concerning or about their unionaffiliation or activities in behalf of any union,2.Suggesting to its employees that they should go to the coin-pany rather than to the Unions,3Making inquiries about or concerning the identity of theorganizers of any unions,4Thieatemng oI warning its employees to refrain fiom as-sisting, becoming members of of iemainnmg menibeis of saidunions,5Discoui agingmembership in the INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN & HELPERS OF AMERICA and the 14DECISIONS OF NATIONALLABOR RELATIONS,BOARDAMERICAN FEDERATION OF OFFICE EMPLOYEESINTERNATIONAL COUNCIL or any other labor organiza-tion of its employees by discharging or refusing to reinstate anyof its employees or in any other manner discriminating in regardto their hire or tenure of employment, or any term or conditionof their employment;6 In any other manner interfering with, restraining orcoercing employees in the exeicise of their right to set up organ-izations, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing and toengage in concerted activities for the purposes of collective bar-gaming or other mutual aid or protection as guaranteed inSection 7 of the National Labor Relations Act.OKLAHOMA TIRE & SUPPLY COMPANY,By,President.(d)Notify the Regional Director for the Sixteenth Region inwriting within ten (10) days from the date of this order of the stepsthe respondent has taken to comply herewith.